Dewey, J.
The offence, made punishable by the Rev. Sts. c. 126, § 16, is that of stealing from the person of another; and the degree of punishment is not by the statute made to depend upon the value of the property stolen. Under this section, the taking of any amount of property, by stealing the same from the person of another, is punishable in the state prison, as well as in the county jail, or house of correction. The provisions of the eighteenth section of this chapter, enlarging somewhat *289the extent of the jurisdiction of justices of the peace, in cases of larceny, have not taken from the court of common pleas the jurisdiction of the offence punishable under the sixteenth section. Whether justices of the peace have, by the eighteenth section, concurrent jurisdiction of a case of larceny from the person, where the property stolen is not over five dollars, in value, is a point upon which we have no occasion to express an opinion, being all satisfied, that the jurisdiction of the court of common pleas is fully given by the sixteenth section, and that the punishment provided in that section may in all cases properly be inflicted, where the proceeding is by indictment in the court of common pleas.